Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after final filed 05/17/2021 has been entered. The status of the 05/17/2021 claims, is as follows: Claim 1 has been amended; Claims 2-5, and 10-11 have been canceled; Claims 1, 6-9, and 12-26 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
With respect to rejection 112b: since amendment made to claim 1, therefore the previous rejection 112b is withdrawn. 
With respect to double patenting rejection: since the Applicant filed Terminal Disclaimer on 05/17/2021, therefore the double patenting rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant Jong Wan Suh on 05/25/2021. The application has been amended as follows: 
12. (Canceled)
13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 6-9, and 21-26 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a beverage extraction pressurizing device that is configured to inject air between the beverage ingredient pack and the fermentation tank, wherein the beverage extraction pressurizing device comprises: an air pump configured to pump air, and an air supply flow path that connects the air pump and an inside of the fermentation tank, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the beverage ingredient pack through the main flow channel and the main valve, and wherein, based on the main valve being opened and the liquid extraction valve being opened, the liquid in the beverage ingredient pack flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve.” recited in Claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761